Citation Nr: 1639789	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board previously remanded the case for further development, in May 2011 and July 2015.  In an August 2016 Informal Hearing Presentation, the Veteran, through his representative, asserted a new theory of entitlement - that his right ear hearing loss may be aggravated by his service-connected tinnitus.  As such, the Board has recharacterized the issue as noted on the title page above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claim.  

As an initial matter, the Board appreciates that the AOJ attempted to obtain a VA opinion in accordance with the July 2015 remand.  The Board also appreciates that the November 2015 VA examiner explained the scientific opinions regarding delayed onset hearing loss.  However, the examiner did not adequately consider the Veteran's lay statements as instructed and as a result, the negative nexus opinion appears to have been based upon inaccurate facts.  

Specifically, the July 2015 remand instructed the examiner to consider the Veteran's statements that he first experienced hearing loss symptomatology during service but, the November 2015 VA examiner based the negative nexus opinion, in part, on an inaccurate assumption that the Veteran's hearing loss symptoms began in 1975 - approximately eight years post-service.  The examiner cited the Veteran's July 2007 statement to support the finding of an onset date in 1975; however, a review of the evidence indicates that the 2007 statement regarding onset in 1975 was for tinnitus, not hearing loss.  And in fact, the July 2007 statement goes on to note that the Veteran's wife had noticed the Veteran's apparent hearing loss prior to that date.  In the October 2008 notice of disagreement, the Veteran reported that he had experienced hearing problems for his entire post-service life.  Thus, the Board accepts that the Veteran has credibly reported continuity of hearing loss symptomatology since service.  As such, an addendum opinion is required to address the credible lay evidence.  

Further, the November 2015 VA examiner also noted that the negative nexus opinion was based, in part, on a determination the Veteran's right ear hearing loss is likely due to the same cause as the preexisting left ear hearing loss, which the examiner noted was "probably a genetic issue" but the examiner did not explain the basis for the opinion.  Thus, further explanation is necessary.  

For all of these reasons, a remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

Moreover, as noted in the Introduction above, the Veteran now contends that if his right ear hearing loss is not directly related to service, he is entitled to service connection for right ear hearing loss as it is aggravated by his service-connected tinnitus.  As service connection has been granted for tinnitus, the examiner is asked to offer an opinion with respect to this contention as well. 

The Veteran should also be provided with the appropriate VCAA notice for the theory of service connection on a secondary basis. 

Lastly, VA treatment records are in the file and dated to November 2015.  Any outstanding, pertinent records should be obtained and associated with the file. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for service connection for the right ear hearing loss on a secondary basis. 

2.  Obtain all outstanding VA treatment records dated from November 2015 to the present, to include records from the West Palm VAMC.

3.  After obtaining all outstanding records, obtain a VA addendum opinion regarding the nature and etiology of the right ear hearing loss.  The claims file should be provided.  The examiner is not required to personally examine the Veteran unless the examiner deems it necessary.

The examiner is asked to address the following: 

a)  Is it at least as likely as not that the Veteran's current right ear hearing loss is related to his in-service acoustic trauma?  The examiner should consider the full record, to include the Veteran's credible lay statements regarding continuity of right ear hearing loss symptomatology since service.  

b)  If the examiner maintains that the right ear hearing disability is related to a genetic cause, the examiner should explain the basis for such conclusion. 

c)  If the examiner determines that the Veteran's right ear hearing loss is not directly related to service, the examiner is asked to opine as to whether it is at least as likely as not that the Veterans' right ear hearing loss is aggravated by his service-connected tinnitus. 

The rationale for any opinion offered should be provided.

4.  Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



